Name: Commission Regulation (EEC) No 2921/92 of 6 October 1992 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 292/16 Official Journal of the European Communities 8 . 10. 92 COMMISSION REGULATION (EEC) No 2921/92 of 6 October 1992 establishing unit values for the determination of the customs value of certain perishable goods THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 9 October 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 October 1992. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13. 6. 1981 , p . 26. (2) OJ No L 321 , 21 . 11 . 1990, p. 6. No L 292/178 . 10 . 92 Official Journal of the European Communities ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 110 jj7jjj 90 New potatoes 15,54 656 122,41 31,88 107,21 3877 11,94 24100 35,92 10,93 1 20 0702 00 9o| Tomatoes 72'45 2937 552' 14 142&gt;45 481,64 18374 54,35 125149 160,45 57,95 1.30 0703 10 19 Onions (other than seed) 13,56 549 103,34 26,66 90,15 3439 10,17 23424 30,03 10,84 1.40 0703 20 00 Garlic 198,50 8047 1512,76 390,30 1319,58 50340 148,93 342881 439,61 158,77 1.50 ex 0703 90 00 Leeks 30,35 1276 240,49 61,99 211,30 7174 23,24 46691 69,78 21,59 1-60 CX 2121 ! 2 i2 I Cauliflowers 31,88 1340 252,88 65,14 221,09 7537 24,43 48965 73,34 22,77 ex 0704 10 90 1 1.70 0704 20 00 Brussels sprouts 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 1.80 0704 90 10 White cabbages and red cab- 23,05 975 182,88 47,36 160,54 5181 17,70 35248 53,35 16,11 bages 1.90 ex 0704 90 90 Sprouting broccoli or calabrese 88,82 3747 702,39 182,10 613,36 22143 68,18 137843 205,12 62,41 (Brassica oleracea var. italica) 1.100 ex 0704 90 90 Chinese cabbage 39,75 1677 314,32 81,49 274,48 9909 30,51 61684 91,79 27,92 1 110 0705 1 1 9o | ^bbage lettuce (head lettuce) 112,52 4747 889,76 230,67 776,98 28050 86,37 174612 259,84 79,06 1.120 ex 0705 29 00 Endives 22,96 965 182,14 46,92 159,25 5429 17,59 35268 52,83 16,40 1.130 ex 0706 10 00 Carrots 29,52 1246 232,51 60,55 203,65 7364 22,69 45777 68,23 20,76 1.140 ex 0706 90 90 Radishes 76,03 3212 604,06 156,14 526,58 18296 58,48 117341 175,57 53,25 1 150 0707 00 Cucumbers 35'77 1513 283'02 73&gt;55 246&gt;93 8792 27,49 55395 82,83 25,03 1 160 0708 10 9()| Peas (Pisum sativum&gt; 210'07 8517 1600,98 413,07 1396,54 53276 157,61 362879 465,25 168,03 1.170 Beans : 11701 jj7JJjj 20 IjJ | Bea"s 0^8  ¢ SPP'' phase °lus 217,64 8823 1658,64 427,94 1446,83 55195 163,29 375948 482,01 174,090708 20 90J spp.) ' ' 1.170.2 070829I °| Beans (Phaseolus ssp., vulga - 92M 3747 70451 181 77 61455 23444 69,35 159685 204,73 73,940708 20 90j rts var. Compressus Savt) ... . , ^ 1.180 ex 0708 90 00 Broad beans 92,83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 1.190 0709 10 00 Globe artichokes 71,30 3 008 563,82 146,17 49235 17775 54,73 110648 164,65 50,09 1.200 Asparagus : 1.200.1 ex 0709 20 00  green 409,76 16613 3122,80 805,71 2724,02 103919 307,43 707813 907,50 327,77 1.200.2 ex 0709 20 00  other 139,38 5835 1094,04 283,32 961,71 35081 106,67 215548 319,34 100,93 1.210 0709 30 00 Aubergines (egg-plants) 66,84 2710 509,43 131,43 444,38 16952 50,15 115468 148,04 53,47 1.220 ex 0709 40 00 Ribbed celery (Apium graveo- 62,23 2627 490,12 127,65 429,28 15523 47,83 96494 143,84 43,77 lens var. dulce) 1.230 0709 51 30 Chantarelles 1177,1 47723 8 970,74 2314,54 7825,18 298523 883,16 2033303 2606,93 941,57 1.240 0709 60 10 Sweet peppers 60,17 2439 458,62 118,33 400,06 15261 45,15 103952 133,27 48,13 1.250 0709 90 50 Fennel 40,06 1692 318,24 82,26 277,42 9639 30,81 61820 92,50 28,05 1.260 0709 90 70 Courgettes 38,41 1614 304,72 78,38 267,79 8982 29,39 59164 88,32 27,15 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh 98,95 4174 781,50 202,59 690,51 22594 75,77 151536 228,30 69,55 (intended for human consumption) 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), 131,65 5522 1041,42 268,14 915,24 30904 100,74 202551 301,99 94,47 fresh 2.20 ex 0803 00 10 Bananas (other than plantains), 40,72 1651 310,39 80,08 270,76 10329 30,55 70354 90,20 32,57 fresh 2.30 ex 0804 30 00 Pineapples, fresh 45,89 1860 349,79 90,25 305,12 11640 34,43 79283 101,65 36,71 2.4 ° ex 0804 40 10 1 Avocados fresh 153 47 6 222 1 169,59 301,76 1 020,23 38921 115,14 265099 339,88 122,76 ex 0804 40 90 j ... . &gt; . 8 . 10. 92No L 292/18 Official Journal of the European Communities Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 Guavas and mangoes, fresh 107,39 4353 818,42 211,16 713,91 27235 80,57 185503 237,83 85,90 2.60 Sweet oranges, fresh : 2.60.1 0305 10 111 080^ J ?  Sanguines and semi-san- 1 ? 76 746 139 59 36 23 122,40 4458 13,61 27429 40,84 12,80 0805 10 31 guines 0805 10 41 ] 2.60.2 0805 10 151  Navels, Navelines, Nave ­ lates, Salustianas Venus, 37,72 1529 287,50 74,17 250,78 9567 28,30 65165 83,54 30,170805 10 35 Valencia lates, Maltese, 0805 10 45 Shamoutis, Ovalis, Trovita and Hamlins 2.60.3 0805 10 191 0805 10 39  0thers 47'57 1 928 362,59 93,55 316,29 12066 35,69 82186 105,37 38,05 0805 10 49J 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 65,01 2744 512,02 133,35 448,46 16217 49,97 100805 150,26 45,73 2.70.2 ex 0805 20 30  Monreales and Satsumas -74,14 3130 583,97 152,09 511,48 18496 56,99 114971 171,38 52,15 2.70.3 ex 0805 20 50  Mandarins and wilkings 57,76 2438 454,90 118,47 398,43 14408 44,40 89560 133,50 40,62 270 4 ex 0805 20 9o (  Tangerines and others 61,29 2485 467,13 120,52 407,48 15545 45,98 105880 135&gt;75 49&gt;03 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus 50,08 2030 381,67 98,47 332,93 12701 37,57 86509 110,91 40,06 limonum), fresh 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), 131,97 5350 1005,80 259,50 877,36 33470 99,02 227974 292,28 105,56 fresh 2.90 Grapefruit, fresh : 2.90.1 ex 0805 40 00  white 48,48 1 965 369,49 95,33 322,31 12295 36,37 83750 107,37 38,78 2.90.2 ex 0805 40 00  pink 73,31 2972 558,76 144,16 487,41 18594 55,01 126649 162,37 58,64 2.100 0806 10 11 0806 10 15 Table grapes 69,87 2832 532,48 137,38 464,48 17719 52,42 120691 154,74 55,88 0806 10 19 2.110 080710 10 Water-melons 17,61 737 138,27 35,81 121,55 4433 13,48 27243 40,36 12,75 2.120 Melons (other than water-me ­ lons) : 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey 20,92 848 159,45 41,14 139,09 5306 15,69 36141 46,33 16,73 dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro 2.120.2 ex 0807 10 90  other 76,21 3090 580,83 149,86 506,66 19328 57,18 131652 168,79 60,96 2.130 0808 10 91 ] 0808 10 93 Apples 23,91 969 182,22 47,01 158,95 6063 17,93 41302 52,95 19,12 0808 10 99J 2.140 Pears 2.140.1 0808 20 31 ] 0808 20 35 Pears - Nashi (Pyrus Pyrifo - 107,56 4541 847,16 220,64 742,01 26832 82,68 166788 248,62 75,66 0808 20 39| 2.1402 0808 20 31 0808 20 ^ 0808 20 35 0ther 19,02 771 145'00 37'41 126'49 4825 14'27 32867 42&gt;13 15'22 0808 20 39] 2.150 0809 10 00 Apricots 32,40 1 360 254,53 66,06 223,20 8129 24,82 50014 74,48 23,34 2160 0809 20 90( Cherries 79'83 3352 627,19 162,79 549,98 20031 61,15 123238 183,53 57,51 2.170 ex 0809 30 00 Peaches 56,77 2376 445,58 115,39 391,69 14288 43,44 87789 130,06 41,10 8 . 10 . 92 Official Journal of the European Communities No L 292/19 0809 40 11 Plums Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit Fl £ 2.180 ex 0809 30 00 Nectarines 54,80 2222 417,68 107,76 36434 13899 41,12 94671 121,37 43,83 2.190 0809 40 111 0809 40 19| Plums 38,10 1544 290,38 74,92 25330 9663 28,58 65819 84,38 30,47 2.200 0810 10 101 0810 10 90J Strawberries 305,92 12402 2331,42 601,52 2033,70 77583 229,52 528438 677,52 244,70 2.205 0810 20 10 Raspberries 1 686,7 71352 13344,9 3467,96 1 1 643,45 414554 1 296,5 2611963 3905,77 1 180,3 2.210 0810 40 30 Fruit of the species Vaccinium myrtillus 161,42 6779 1 268,1 1 329,16 1 111,99 40501 123,65 249172 371,08 116,29 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch.^ 119,14 4830 908,02 234,27 792,06 30216 89,39 205811 263,87 95,30 2.230 ex 0810 90 80 Pomegranates 175,69 7123 1 338,97 345,46 1 167,98 44557 131,82 303490 389,11 140,53 2.240 ex 0810 90 80 Khakis (including Sharon fruit) 397,70 16124 3030,92 782,00 2643,87 100861 298,39 686988 880,79 318,12 2.250 ex 0810 90 30 Lychees 492,92 20190 3808,61 977,07 3341,06 124068 370,46 824805 1 100,55 373,96